Ingraham, P. J. (dissenting):
The first cause of action, which was the subject of this demurrer, after alleging the death of the plaintiff’s testator and the issuance of letters to the plaintiff, alleged that plaintiff’s testator delivered to the defendant a check for the sum of $5,000; that said check was paid and the defendant received the proceeds thereof; that the plaintiff’s testator did not owe *132the defendant any money, and was not indebted to the defendant at said time; that the plaintiff has duly demanded payment of said sum of $5,000, but no part thereof has been paid, except the sum of $1,800 as interest on said $5,000, at the rate of six per cent per annum from July 1, 1905, to July 1, 1911. There is no allegation that the defendant is indebted to the plaintiff in any sum of money; no allegation that the delivery of the check for $5,000 to the defendant was a loan of money, and no fact from which the law would infer a promise to pay.
The plaintiff insists that this complaint is sufficient under Nay v. Curley (113 N. Y. 575), and the court below has sustained this contention. That action was brought to recover the amount of an alleged loan made by the plaintiffs’ intestate to the defendant. The case was tried and the plaintiffs had a judgment which was reversed in the Court of Appeals. Judge Andrews, in delivering the opinion of the court, said: “It is conceded, and it is undoubtedly the general rule, that in the absence of explanation the presumption arising from the delivery of a check is that it was delivered in payment of a debt, and not as a loan. [Citing cases.] But a check may represent a loan dr a gift or money of the drawer, to be applied by the drawee to the use of the former as his agent or otherwise. The plaintiffs proved that the check was delivered by their intestate to the defendant, the payee, on the day of its date * * *; its indorsement by the latter; that it was paid in due course, and that the defendant received the proceeds. Up to this point no cause of action had been established.” The plaintiffs then called the defendant as a witness and by him proved that the plaintiffs’ intestate did not owe the defendant any money on the day the check was delivered. The court then said: “This made out a prima facie case of a loan. It rebutted the presumption that the check was given in the payment of a debt. This could not have been the nature of the transaction if there was no debt owing by the intestate to the defendant. The plaintiffs by this evidence repelled the presumption which would otherwise have arisen, and created the alternative presumption that the check represented a loan. The law does not presume' a gift (Grey v. Grey, 47 N. Y. 552), and when the plaintiffs rested their case the burden was upon the defendant to show *133that the transaction was not that which the evidence on the part of the plaintiffs tended to establish, viz., a loan from the decedent to the defendant.” This is cited as authority to show that, in a pleading, the allegation of the evidence from which the court on the trial could infer a cause of action is sufficient as a statement of the facts constituting the cause of action, without alleging the ultimate fact upon which the liability of the defendant is based. Undoubtedly, if the plaintiff alleged, as he did in Nay v. Curley (supra), that the plaintiff’s intestate loaned to the defendant the sum of $5,000, that would be a sufficient allegation of the fact which justified the presumption of law that the defendant was liable to repay the loan, and, by the proof on the trial of the facts alleged in the complaint, the plaintiff would make out a prima facie case. But it is the fact of the loan which is the basis of the cause of action alleged. What evidence would be necessary to prove the loan is not required to be alleged in the complaint, nor can the court on demurrer apply presumptions which arise from the evidence.
By section 481 of the Code of Oivil Procedure it is required that the complaint must allege “ a plain and concise statement of the facts constituting each cause of action without unnecessary repetition. ” What fact is it that constitutes the cause of action ? Clearly it is the fact of a loan by the plaintiff to the defendant. The plaintiff alleged the evidence which would make out a prima facie case on the trial of an action to recover a loan of money. There has been much discussion in the cases relating to the meaning of these words in section 481 of the Code. In Clark v. Dillon (97 N. Y. 370) Chief Judge Ruder, delivering the opinion of the court and speaking of the provision of the Code modifying the general rules of pleading before existing, said: “ This modification has, however, been held to extend only to matters of form and not to apply to the fundamental requisites of a cause of action. * * * A construction of doubtful or uncertain allegations in a pleading, which enables a party by thus pleading to throw upon his adversary the hazard of correctly interpreting their meaning, is no more allowable now than formerly; and when a pleading is susceptible of two meanings, that shall be taken which is most unfavorable to the pleader. * * It is in the nature of *134things that a party who is required to frame his issues for the information of his adversary, and the court, must be responsible for any failure to express his meaning clearly and unmistakably.” This was followed in Jacobs v. Monaton Realty Investment Corporation (212 N. Y. 48), to the effect that “ a fact essential to a cause of action is not alleged when it is only to be inferred from other facts specifically averred which are not inconsistent with the opposite fact.”
In this it seems to me is the essential difference between a cause of action alleged in a complaint and facts proved upon a trial from which a jury is authorized to infer the existence of the fact proved. In this case, as was said by Judge Andrews in Nay v. Curley (supra), “ a check may represent a loan or a gift, or money of the drawer, to be applied by the drawee to the use of the former as his agent or otherwise,” or it also may represent a loan of money by the drawer of the check to the payee. Upon the mere proof of the delivery of the check by the drawer to the payee there is a presumption of fact that the check was delivered in payment of a debt. That presumption can be rebutted by showing that no debt existed, and the triers of the fact are authorized to presume that there was a loan, but that presumption is one that is rebuttable by proof that there is no loan. It is not at all a presumption of law but a mere deduction of a fact from other facts that were proved and which presumption is for the jury or the triers of the fact. The distinction, I think, is clear between a presumption of law which is not rebuttable and a presumption of fact which the trier of the fact is authorized to draw from a proved state of facts. Of course the presumption of law need never be alleged in the complaint, for the only purpose of the complaint is to state the facts upon which by operation of law a liability is created, but a mere inference which a trier of the facts may draw from a certain state of facts is not a proper subject of pleading at all. It is the ultimate fact which is to be proved or which must be alleged as the fact “ constituting each cause of action.” The language of the Code (§ 481) is that a complaint must contain “ a plain and concise statement of the facts constituting each cause of action without unnecessary repetition,” not the facts from which by inference or deduction the facts which consti*135tute a cause of action can be inferred. That fact the plaintiff herein has not seen fit to allege in this complaint. This objection is one of substance and goes to the very foundation of pleading, and, with all the irregularity and confusion incident to the pleadings under the Code, I think we should hold to this one requirement: that the plaintiff should state the facts which constitute the cause of action and not sustain a pleading which only states the evidential facts from which the trier of the facts is authorized to infer or deduce a liability. (See Emery v Pease, 20 N. Y. 62, 64; Van De Pande v. Hall, 13 How. Pr. 458, 460; Bliss Code PI. [3d ed.] §§ 175, 175a.)
This judgment, therefore, should be reversed and the demurrer sustained.
Hotchkiss, J., concurred.
Judgment affirmed, with costs, with leave to defendant to withdraw demurrer and to answer on payment of costs.